DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 4/5/2021 is acknowledged. Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/5/2021. 
Applicant's election with traverse of Species D in the reply filed on 4/5/2021 is acknowledged.  The traversal is on the ground(s) that Species D and E (referring to Figs. 6A and 6B, respectively) are the same embodiment.  This is persuasive, and the Applicant has effectively elected the species embodiment of Figs. 6A and 6B. The Applicant also argued that Species A, B, and E-K are not mutually exclusive. This is not found persuasive because where the species under a claimed genus are not connected in any of design, operation, or effect under the disclosure, the species are independent inventions. In addition, inventions as disclosed and claimed are both species under a claimed genus and related, then the question of restriction must be determined by both the practice applicable to election of species and the practice applicable to other types of restrictions. Where two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. This may also be expressed by saying that to require restriction between claims limited to species, the claims must not overlap in scope. For example, the distinct species have mutually exclusive means of filling the inflatable bladder and structurally distinct fastening means between the bladder and the rest of the implant. Claims 2, 3, 5, 9-11, and 23 are withdrawn for being directed towards the non-elected species embodiments. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for filling the bladder” in claim 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 17-19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 17-19 recite a radially-inextensible lumen defined by the inner surfaces of a blood vessel, which positively recites parts of the human body. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8, 17-19, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu (US Pub. No. 2008/0188923).
Chu discloses the following regarding claim 1: a liner for a vascular implant, vascular implant defining a lumen for the passage of blood through a blood vessel, the liner comprising: a flexible bladder (36) (para. 0070) arrangeable within the lumen and fillable with a compressible 
Chu discloses the following regarding claim 4: the liner of claim 1, wherein the bladder further comprises means for filling the bladder to a desired internal pressure (paras. 0024-0027).  
Chu discloses the following regarding claim 8: the liner of claim 1, further comprising a capacitive reservoir (at the catheter element) arrangeable outside of the blood vessel and in fluid communication with the bladder (via the feeding tube), such that the fluid can be pushed into the capacitive reservoir from the bladder in response to high pressure within the blood vessel, and released from the capacitive reservoir into the bladder in response to low pressure within the blood vessel (paras. 0014-0015, 0023-0027).
Chu discloses the following regarding claim 17: a liner for a radially-inextensible lumen within a blood vessel, the liner comprising: a flexible bladder (36) (para. 0070) arrangeable within the lumen and fillable with a compressible fluid (para. 0027), the bladder defining an inner lumen (38) (Figs. 3b-3c; paras. 0073) for the passage of blood; wherein the bladder and the fluid are conformable in response to a pulsatile pressure wave of the blood in the blood vessel such that the pressure within the blood vessel is reduced (paras. 0014-0015, 0023-0027).  
Chu discloses the following regarding claim 18: the liner of claim 17, wherein the radially-inextensible lumen is defined by a vascular implant (para. 0068).  

Chu discloses the following regarding claim 20: the liner of claim 1 wherein the flexible bladder is constructed of an elastic material (paras. 0070-0071).  
Chu discloses the following regarding claim 21: the liner of claim 1 wherein the flexible bladder is fixable to the vascular implant at a first end and a second end of the vascular implant (Figs. 3a-3c).  
Chu discloses the following regarding claim 22: the liner of claim 1 wherein a deformable void is defined between the lumen of the vascular implant and the flexible bladder (Figs. 3a-6b).
Claim(s) 1, 4, 6, 8, 17, 18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanuka et al. (US Pub. No. 2011/0015475; hereinafter Hanuka).
Hanuka discloses the following regarding claim 1: a liner for a vascular implant, the vascular implant defining a lumen for the passage of blood through a blood vessel, the liner comprising: a flexible bladder (18, 20, 22) arrangeable within the lumen and fillable with a compressible fluid (paras. 0099-0102), the bladder defining an inner lumen (central lumen through element 10) for the passage of blood (Figs. 4-6, 8A-9A, where due to the shape and structure of the device, it will be fully capable of allowing the passage of blood though it); wherein the bladder and the fluid are conformable in response to a pulsatile pressure wave of the blood in the blood vessel such that the pressure within the blood vessel is reduced (paras. 0069-0071, 0099-0102, where elastic material of the bladder and the compressible properties of the fluid are fully capable of conforming to exterior pressures and forces).  
Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Please see the explanations provided in the bodies of the claims that address the intended use language.
Hanuka discloses the following regarding claim 4: the liner of claim 1, wherein the bladder further comprises means for (48) filling the bladder to a desired internal pressure (paras. 0099-0102, 0109).  
Hanuka discloses the following regarding claim 6: the liner of claim 4, wherein the means for filling the bladder to a desired internal pressure comprise a compressed gas compartment (paras. 0024-0025, 0099-0102, 0109).  
Hanuka discloses the following regarding claim 8: the liner of claim 1, further comprising a capacitive reservoir (48) arrangeable outside of the blood vessel and in fluid communication with the bladder (via element 66), such that the fluid can be pushed into the capacitive reservoir from the bladder in response to high pressure within the blood vessel, and released from the capacitive reservoir into the bladder in response to low pressure within the blood vessel (paras, 0069-0071, 0099-0102, 0109, where elastic material of the bladder and the compressible properties of the fluid are fully capable of conforming to exterior pressures and forces).

Hanuka discloses the following regarding claim 18: the liner of claim 17, wherein the radially-inextensible lumen is defined by a vascular implant (12).
Hanuka discloses the following regarding claim 20: the liner of claim 1 wherein the flexible bladder is constructed of an elastic material (para. 0028).  
Hanuka discloses the following regarding claim 21: the liner of claim 1 wherein the flexible bladder is fixable to the vascular implant (12) at a first end and a second end of the vascular implant (Fig. 9A).  
Hanuka discloses the following regarding claim 22: the liner of claim 1 wherein a deformable void (Fig. 5) is defined between the lumen of the vascular implant and the flexible bladder (paras. 0096-0099).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Schanz et al. (US Pub. No. 2012/0059387; hereinafter Schanz).
Chu discloses the limitations of the claimed invention, as described above. However, it does not explicitly recite that the means for filling the bladder includes a compressed gas compartment for air, carbon dioxide, oxygen, and combinations thereof.  Schanz teaches that it is well known in the art that air is used in a compressed reservoir for inflating vascular stent implants (paras. 0015-0024, 0032-0034), in order to provide the device with the desired inflation and compressibility properties. It would have been an obvious matter of design choice to one having ordinary skill in the art to use air to inflate the device, as taught by Schanz, for the purpose of providing the device with the desired inflation and compressibility properties. In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of inflation material for another, is generally considered to be within the level of ordinary skill in the art.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanuka in view of Cline et al. (US Pub. No. 2004/0193122; hereinafter Cline).
Hanuka discloses the limitations of the claimed invention, as described above. However, it does not explicitly recite that the compressible fluid is selected from the group consisting of: air, carbon dioxide, oxygen, and combinations thereof.  Cline teaches that it is well known in the art that air is used an inflation medium for implants (para. 0032), in order to provide the device 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774